Citation Nr: 1707961	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for service-connected Posttraumatic Stress Disorder (PTSD) rated at 30 percent disabling from September 2, 2009 through July 29, 2015, and 50 percent thereafter.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 through October 1969 with subsequent service in the National Guard.  He received the Purple Heart, among other awards and decorations, for his service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified at a Board videoconference hearing before a former Veterans Law Judge (VLJ).  A transcript of this proceeding is associated with the claims file.  That VLJ has since retired, so, in October 2016, the Veteran was notified of his right to a new hearing before another VLJ.  The Veteran declined the offer of a second hearing.  Therefore, the Board will proceed with the appeal.

In January 2015, the Board remanded these claims for further evidentiary development.  Such development has been accomplished to the extent possible.  The appeal is thus once again before the Board for further appellate review.

Subsequently, in an October 2015 rating decision, the RO increased the evaluation assigned to the Veteran's PTSD to 50 percent, effective July 29, 2015.  Since the RO did not assign the maximum disability rating possible, this appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The October 2015 rating decision properly informed the Veteran that this was a partial grant of the benefits sought on appeal, and he was provided a supplemental statement of the case (SSOC).


FINDINGS OF FACT

1. Prior to July 29, 2015, the Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of short-term memory; anger; anxiety; depressed mood; and difficulty in establishing effective work and social relationships.

2. On July 29, 2015, and thereafter, the Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

3. The combined effect of the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, preclude gainful employment.


CONCLUSIONS OF LAW

1. Prior to July 29, 2015, the criteria for an increased disability rating greater than 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).


2. Beginning July 29, 2015, the criteria for an increased disability rating greater than 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a September 2009 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, post-service VA treatment records, and VA examination reports.  The Veteran has not identified any outstanding relevant evidence that he wants VA to obtain.

The Board remanded the case to obtain updated VA treatment records, based on the Veteran's statement at the September 2012 hearing that he had begun to receive VA mental health treatment.  On remand, VA records were obtained from 2011 to 2015.  There was a single mental health note dated in August 2012.  At that time, the Veteran denied any prior mental health treatment other than the C&P examinations, so it is clear there are no earlier records that are outstanding (although the file does contain the VA treatment records beginning in 2008).  Also, it is clear that there are no records subsequent to that August 2012 visit that are outstanding.   It was noted in September 2014 that he had been referred to mental health in the past and declined another referral.  He had last been seen in August 2012 but did not keep any appointments after that time.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The Veteran was most recently provided a VA examination which addressed his PTSD in July 2015.  He was previously examined in February 2011 and January 2008.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Veteran was provided with an opportunity to testify at a hearing before the Board in September 2012.  When a VLJ conducts a hearing, he must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran questions surrounding his disabilities.  The Veteran had an opportunity to provide evidence in addition to his testimony as to the severity of his PTSD and entitlement to a TDIU.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the September 2012 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Veteran's service-connected PTSD is rated as 30 percent disabling from September 2, 2009 through July 29, 2015 and 50 percent thereafter under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores, and the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), which does not use GAF scores.

GAF scores are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not solely determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

Historically, the Veteran was awarded service connection for PTSD based upon his experiences in Vietnam in a May 2008 rating decision.  He was evaluated as 10 percent disabled at that time.  He filed a claim for an increase in September 2009, and a January 2012 statement of the case awarded an increased rating to 30 percent for his service connected PTSD, effective September 2, 2009.  The Veteran's disability rating was increased to 50 percent, effective July 29, 2015, in an October 2015 rating decision.

Turning to the relevant evidence of record, the Veteran's claims file reflects that he does not receive VA mental health treatment for his PTSD.  Additionally, he consistently reported during annual nurse's examinations that he did not experience symptoms of PTSD or depression.  It was noted in September 2014 that he still had nightmares, and he had been referred to mental health in the past and declined another referral.  He had last been seen in August 2012 but did not keep any appointments after that time.  That August 2012 mental health note was the only mental health record in the VA outpatient records dated from 2008 to 2015.   

The Veteran was afforded a VA psychiatric evaluation in January 2008.  He reported persistent, distressing dreams approximately two to three times a week, increased social isolation, decreased interest in participation in significant activities, and irritability or outbursts of anger.  The Veteran denied any problems with his family.  He reported his working relationship with his supervisor was good and, although stressful, his relationships with coworkers were fair.  He had maintained employment at the same company for 39 years.  The evaluation report noted that the Veteran's appearance, hygiene, and behavior were appropriate and his affect and mood were normal.  The Veteran demonstrated no impaired judgment and normal thought processes, abstract thinking, and memory.  He was assigned a GAF score of 70.  The examiner opined the Veteran's "psychiatric symptoms are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress."

In February 2011, the Veteran was afforded a second VA psychiatric evaluation.  He reported some tension with his children and grandchildren and hypervigilance.  The Veteran reported participating in leisure activities such as activities with the Shriners, keeping in touch with members of his unit, and fishing.  He continued to report nightmares approximately two to three times a week.  The examiner assigned him a GAF score of 62.  The examiner noted the Veteran had obsessive or ritualistic behavior, demonstrated by his need to watch the neighbors.  The evaluation report noted the Veteran's thought process and content were unremarkable, and judgment was clear.  Recent and immediate memory were recorded as mildly impaired.  There were no reported panic attacks, suicidal ideations, or episodes of violence.  The examiner opined the Veteran's symptoms were "transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."

In August 2012 the Veteran underwent a comprehensive mental health evaluation at the Tulsa outpatient clinic.  He reported having nightmares, along with irritable mood and loss of interest in activities.  He denied any outbursts or physical aggression.  He generally denied depression, although reported getting "down" if he was having marital issues when they did not see "eye to eye."  He denied any panic attacks.  He also denied suicidal or homicidal ideations.  The Veteran indicated he partook in social activities such as fishing.  His appearance was normal, speech was clear, mood and affect were euthymic, and memory was intact.  His thought processes were goal directed, and he denied any hallucinations.  The evaluator assigned him a GAF score of 60, noting he had mild symptoms of PTSD.  Although it was noted he was interested in treatment, as discussed above, he failed to report for any additional mental health appointments. 

The Veteran appeared before the Board in a September 2012 videoconference hearing.  During the hearing, he reported isolating himself from his family for several days when he became irritated.  He also reported staying away from coworkers because he did not get along with them.  According to the Veteran, he avoided outbursts by withdrawing and isolating himself from people.

The Veteran was afforded a final VA psychiatric evaluation on July 29, 2015.  The Veteran reported being married for 30 years and maintaining employment with the same company for 40 years before retiring, in part due to his knee replacement.  His symptoms included chronic sleep trouble, recurrent nightmares of Vietnam, avoidant thoughts, irritability, hypervigilance, and avoidance of distressing memories and external reminders.  The examiner noted the Veteran experienced angry outbursts, typically expressed as verbal or physical aggression towards people or objects.  It was further noted the Veteran had persistent and exaggerated negative beliefs or expectations about oneself, others, or the world.  The examiner opined he experienced "occupational and social impairment with reduced reliability and productivity."

September 2, 2009 through July 29, 2015

Based on the evidence of record, the Board finds that a disability rating in excess of 30 percent for the period of September 2, 2009 through July 29, 2015 is not warranted.  The Veteran's PTSD symptoms do not more closely approximate the rating criteria for an increased 50, 70, or 100 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.

In order to warrant an increased 50 percent disability rating, the Veteran would need to display occupational and social impairment with reduced reliability and productivity due to such symptoms as, or symptoms comparable to: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The January 2008 VA examiner noted the Veteran had good relationships with family, his supervisor, and coworkers.  He also reported increased social withdrawal, distressing nightmares, and decreased interest in participation in significant activities.  Although it was noted he experienced times of irritability and outbursts of anger, there is no indication that there were periods of violence, which would warrant a higher rating.  The examiner found no impairment of the Veteran's memory and assigned a GAF score of 70.  He opined the Veteran's "psychiatric symptoms are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress."

Similarly, the February 2011 VA examiner found the Veteran was able to maintain social relationships, as evidenced by his decision to become a Shriner and participate in their group activities.  He continued to report recurrent nightmares, hypervigilance, and irritability around his children and grandchildren.  Further, his immediate and recent memory were noted to be mildly impaired.  The examiner assigned him a GAF score of 62.  The examiner did note the Veteran had obsessive or ritualistic behavior, demonstrated by his need to watch the neighbors.  Again, the examiner opined the Veteran's symptoms were "transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."

In August 2012, the Veteran underwent a comprehensive mental health evaluation at a VA clinic.  He reported irritability, but denied any physical aggression.  He was assigned a GAF score of 60.  Further, during his September 2012 Board hearing, he reported frequent social isolation in response to irritability.

During this time period, the Veteran consistently demonstrated symptoms more closely approximated by the 30 percent disability rating than the 50 percent rating.  He experienced nightmares, chronic sleep impairment, hypervigilance, and social withdrawal, all symptoms encompassed by the 30 percent rating criteria.  Although the February 2011 examiner noted the Veteran demonstrated obsessive or ritualistic behavior, there is no indication in the record that this behavior impacted his daily functioning.  The Veteran maintained full-time employment with his last employer for approximately 40 years, remained married, participated in leisure activities, such as becoming a Shriner, and maintained relationships outside his marriage.

Further, his September 2012 Board hearing testimony demonstrated he does not have impaired impulse control to warrant a rating of 70 percent.  The Veteran consistently reported isolating himself to avoid outbursts when irritated.  Thus, the record does not reflect any indication that he experienced "impaired impulse control (such as unprovoked irritability with periods of violence)."

As such, the Board finds that the Veteran's PTSD symptomatology is most closely approximated by the assigned 30 percent disability rating.  The Veteran's PTSD symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 50, 70, or 100 percent disability rating.  Vazquez-Claudio, supra. 

The preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for PTSD in excess of 30 percent.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, supra.


July 29, 2015 and Thereafter

Based on the evidence of record, the Board finds that a disability rating in excess of 50 percent for the period beginning July 29, 2015 is not warranted.  The Veteran's PTSD symptoms do not more closely approximate the rating criteria for an increased 70, or 100 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.

The July 29, 2015 VA psychiatric evaluation indicated chronic sleep trouble, recurrent nightmares, avoidant thoughts, irritability, and avoidance of distressing memories and external reminders.  Although the examiner noted the Veteran experienced angry outbursts, typically expressed as verbal or physical aggression towards people or objects, there was no indication in the record of any actual periods of violence to warrant a higher 70 percent rating.  Additionally, there was no reported suicidal ideation.  The examiner noted the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, such as in a work setting.  Further, the Veteran demonstrated stereotyped speech as he "had persistent and exaggerated negative beliefs or expectations about oneself, others, or the world."  The examiner opined he experienced "occupational and social impairment with reduced reliability and productivity."

During this time period, the Veteran consistently demonstrated symptoms more closely approximated by the 50 percent disability rating than the 70 percent rating.  The Veteran was able to maintain a 30 year marriage and employment with the same company for 40 years.  His symptoms included stereotyped speech, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, such as in a work setting, and occupational impairment with reduced reliability and productivity.  There is no evidence in the record to suggest the Veteran experienced suicidal ideation, panic attacks, or unprovoked irritability with periods of violence.

As such, the Board finds that the Veteran's PTSD symptomatology is most closely approximated by the assigned 50 percent disability rating.  The Veteran's PTSD symptoms as a whole during the period beginning July 29, 2015 are not of similar severity, frequency, and duration to those in the rating criteria for an increased 70, or 100 percent disability rating.  Vazquez-Claudio, supra. 

The preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for PTSD in excess of 50 percent.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, supra.

Extra-schedular Consideration

The Board has also considered referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extra-schedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.

Although the relevant diagnostic code allows for higher ratings, the Board fully explained why the higher ratings were not warranted.  The Board finds that the rating schedule is adequate for rating the Veteran's disability and, therefore, that referral for extra-schedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

III. TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.

Generally, the Veteran must first meet a schedular requirement. If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The determination of a grant, once the schedular requirement is met, is dependent on the second part of the analysis - "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a Veteran's level of education, special training, and previous work experience, but may not consider a Veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.18; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not a Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran was employed by the same company for 40 years.  He ran a lathe for 28 years and then spent 12 years as a supervisor.  He states he left his job in April 2009.

The Veteran met the schedular criteria for a TDIU at the time of his September 2, 2009 claim.  Currently, he is rated at 90 percent disabled for his PTSD (rated at 50 percent), bilateral hearing loss (rated at 40 percent), status post multiple abdominal surgeries for recurrent bowel obstruction associated with appendectomy scar (rated at 30 percent), proteinuria associated with diabetes mellitus (rated at 30 percent), diabetes mellitus (rated at 20 percent), wound, muscle group XI, moderate, right calf (rated at 10 percent), tinnitus (rated at 10 percent), fecal incontinence associated with status post multiple abdominal surgeries for recurrent bowel obstruction (rated at 10 percent), appendectomy scar (rated at zero percent), and abdominal scar associated with status post multiple abdominal surgeries for recurrent bowel obstruction (rated at zero percent).  Prior to the grant of service connection for proteinuria and fecal incontinence in 2011, his combined rating was 80 percent, with a single disability (hearing loss) rated as 40 percent disabling.

In June 2009, the Veteran's physician, Dr. S., submitted a letter explaining the Veteran's decision to retire six months early:

[W]e have recommended that he retire early from his occupation because his job responsibility involved walking stairs over the top of a conveyor system.  This also brought him into close proximity to the 30 foot furnaces with marked temperature changes.  These include temperature changes up to about 140 degrees around the furnace.  With his nerve deficits, and his knee replacement, and his diabetes, this is not considered safe for him.  Furthermore, this would potentially hinder the lifespan of the total knee replacement components.

In a January 2011 application for increased compensation based on unemployability, the Veteran stated his muscle group XI, total right knee replacement, prevented him from securing or following substantially gainful employment.  The Board notes the Veteran was not awarded service connection for his total right knee replacement.

A January 2011 note from the Veteran's VA physician opined that his many medical and psychological disabilities rendered him unemployable.  The physician cited to the Veteran's PTSD, hearing loss, lower extremity injuries, diabetes, operations for bowel obstruction, gastrointestinal problems, and sleep apnea.  It must be noted that the Veteran is not service connected for sleep apnea.

The Veteran was afforded a VA examination in March 2011 to evaluate his many service-connected disabilities.  His audiology report concluded that the Veteran's hearing loss did not significantly impact his vocational potential or limit him from most work activities as it was "not likely that with his hearing aids he would have any significant difficulty communicating in most environments."  The VA examiner who evaluated the Veteran's other service-connected disabilities opined that the Veteran's diabetes led to the Veteran being assigned different duties at work, decreased his stamina, and increased his absenteeism.  Similarly, the examiner noted the Veteran's intestinal blockage associated with appendectomy scar contributed to his assignment of different work duties, increased tardiness, and increased absenteeism.  However, the examiner opined "the veteran is less likely as not precluded from all gainful employment and is at least as likely as not capable of gainful employment.  The Veteran is at least capable of sedentary type employment."

During his September 2012 Board hearing, the Veteran reported that his PTSD made him want to avoid coworkers, but he continued to perform his job duties.  The Veteran also reported that he no longer has control over his bowels and experiences diarrhea approximately 30 minutes after eating.  He stated he kept extra clothing in his car due to his fecal incontinence and would have to shut off a machine he was using every time he needed to run to the bathroom during work.  The Veteran averred that he experienced diarrhea six to eight times a day, and that was a reason he was asked to retire early.  Further, the Veteran averred that his hearing loss made work difficult because he had to wear over the ear coverage, and the earmuffs made communication difficult.  The Veteran reported he only completed high school and had only held one job after separating from service.  He eventually became a supervisor and trained people, but did not do a lot of paperwork or work with a computer.

In his July 2015 VA psychiatric evaluation, the examiner found that although the Veteran had some degree of irritability and social isolation, he was able to negotiate work despite the issues.  In addition to his right knee replacement, the stress of increased responsibilities due to being a supervisor was also noted as a potential reason for his retirement.  As such, the examiner opined it was less likely as not that the Veteran's PTSD prevented him from performing gainful employment.


Although on a singular basis, the Board has not found that any of the Veteran's service connected disabilities outright precludes gainful employment, the Board finds that a combination of the service-connected disabilities likely preclude substantial gainful employment.

The Veteran's physician urged him to retire early because his diabetes and wound to muscle group XI made his occupation unsafe.  Although the letter mentions the Veteran's knee replacement, it is clear that the Veteran's diabetes and nerve damage from his wound made his occupational requirements unsafe.  The March 2011 VA examiner found that the Veteran's diabetes contributed to him being assigned different duties at work, decreased his stamina, and increased his absenteeism.  Further, the examiner found his bowel obstruction also led to him being assigned different duties at work, increased his absenteeism, and increased his tardiness.  The Veteran testified at his September 2012 Board hearing that his fecal incontinence impacted his ability to work because he would have to shut off a machine and run to the bathroom several times a day.  The March 2011 audiologist noted that the Veteran would not have difficulty communicating in most environments.  However, at his Board hearing, the Veteran explained that communicating in a shop surrounded by loud machines was difficult while wearing hearing aids and over-ear hearing protection.  

None of these conditions standing alone would result in unemployability; rather, the opinions discuss general difficulties or impairments, and such difficulties are encompassed in the disability ratings assigned which compensate for earning impairment.  However, the combination of the physical impairments with the mental health impairments would reasonably prevent him from obtaining further employment. 

The Veteran completed high school with no additional formal educational or occupational training.  He worked for the same company for 40 years, working his way up from running a lathe to being a supervisor.  During his hearing, he explained that his job involved being on the floor training employees and he did very little paperwork and did not work with a computer.  He simply does not have training in a sedentary position, or in a light duty position.  

Accordingly, the evidence shows that the combined impact of the Veteran's service-connected disabilities prevent him from securing and maintaining gainful employment in light of his education and occupational history.  Thus, entitlement to a TDIU is granted.


ORDER

Entitlement to an increased rating for service-connected PTSD rated at 30 percent disabling from September 2, 2009 through July 29 2015, and 50 percent thereafter is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing monetary awards.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


